                                  1

                                  2
                                  3

                                  4

                                  5

                                  6

                                  7                                    UNITED STATES DISTRICT COURT

                                  8                                  NORTHERN DISTRICT OF CALIFORNIA

                                  9
                                         BRANDON L. BURNS,
                                  10                                                         Case No. 18-CV-06558 LHK (PR)
                                                        Plaintiff,
                                  11                                                         ORDER OF DISMISSAL
                                                 v.
                                  12
Northern District of California
 United States District Court




                                         GREGORY J. AHERN, et al.,
                                  13
                                                        Defendants.
                                  14

                                  15          Plaintiff, a pretrial detainee proceeding pro se, filed a federal civil rights complaint
                                  16   pursuant to 42 U.S.C. § 1983. On November 30, 2018, the court dismissed the complaint with
                                  17   leave to amend by December 31, 2018. Dkt. No. 4 at 4. The court further advised plaintiff that
                                  18   the failure to file an amended complaint within the time provided and in accordance with its
                                  19   November 30, 2018 order would result in the dismissal of his action as well as a finding that
                                  20   further leave to amend would be futile. Id.
                                  21          The December 31, 2018 deadline has passed, and plaintiff has failed to comply with the
                                  22   court’s order. Accordingly, this action is DISMISSED without prejudice. The Clerk of the Court
                                  23   shall terminate all pending motions and close the file.
                                  24          IT IS SO ORDERED.
                                  25
                                       DATED:         1/21/2019
                                  26                                                 LUCY H. KOH
                                                                                     UNITED STATES DISTRICT JUDGE
                                  27   Case No. 18-CV-06558 LHK (PR)
                                       ORDER OF DISMISSAL
                                  28
